PER. CURIAM.
We reverse the nonfinal order denying the motion of Richard E. Grunert, the trustee, to abate and dismiss for lack of personal jurisdiction a petition for cancellation and revocation of a trust. Hanson v. Denkla, 357 U.S. 235, 78 S.Ct. 1228, 2 L.Ed.2d 1283 (1958); see also § 737.203, Florida Statutes (1991). Cf. Saffan v. Saffan, 588 So.2d 684 (Fla. 3d DCA 1991) (court had jurisdiction where grantor and trustee were Florida residents, trust agreement provided that the trust would be administered in accordance with Florida law, and the trust corpus was located in Florida).
Reversed.